Exhibit 99.2 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (unaudited in thousands of Canadian dollars) Notes June 30, 2014 March 31, 2014 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 6 Non-current receivables - Investments Deferred tax asset - Current assets Inventory - Gas delivered in excess of consumption 7 Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current financial assets 6 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 7 Shareholders’ capital 8 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 9 Provisions Deferred lease inducements Other non-current financial liabilities 6 Deferred tax liability Current liabilities Trade and other payables Accrued gas payable Deferred revenue 82 Income taxes payable Current portion of long-term debt 9 Provisions Other current financial liabilities 6 Liabilities relating to assets classified as held for sale 5 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 15) See accompanying notes to the interim condensed consolidated financial statements 1. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF LOSS FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Notes CONTINUING OPERATIONS SALES 12 $ $ COST OF SALES GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 11(a) Operating profit before the following Finance costs 9 ) ) Change in fair value of derivative instruments 6 ) ) Other income Loss before income taxes ) ) Provision for income taxes 10 LOSS FROM CONTINUING OPERATIONS $ ) $ ) DISCONTINUED OPERATIONS Profit (loss) from discontinued operations 5 ) LOSS FOR THE PERIOD $ ) $ ) Attributable to: Shareholders of Just Energy $ ) $ ) Non-controlling interest ) 12 LOSS FOR THE PERIOD $ ) $ ) Loss per share from continuing operations 13 Basic $ ) $ ) Diluted $ ) $ ) Earnings/(loss) per share from discontinued operations Basic $ $ ) Diluted $ $ ) Loss per share available to shareholders 13 Basic $ ) $ ) Diluted $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 2. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Notes Loss for the period $ ) $ ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent years: 7 Unrealized gain (loss) on translation of foreign operations from continuing operations ) Unrealized gain (loss) on translation of foreign operations from discontinued operations ) Amortization of deferred unrealized gain on discontinued hedges, net of income taxes of NIL (2013 - $2,289) - ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent years, net of tax ) Total comprehensive loss for the period, net of tax $ ) $ ) Total comprehensive income attributable to: Shareholders of Just Energy $ ) $ ) Non-controlling interest ) 12 Total comprehensive loss for the period, net of tax $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 3. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings Accumulated earnings, beginning of period $ $ Loss for the period, attributable to shareholders ) ) Accumulated earnings, end of period DIVIDENDS Dividends, beginning of period ) ) Dividends 14 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 7 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income (loss) ) Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 8 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Dividend reinvestment plan Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Add:Share-based compensation awards 11(a) Non-cash deferred share grant distributions 26 33 Less: Share-based compensation awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ $ ) Investment by non-controlling shareholders Distributions to non-controlling shareholders - ) Foreign exchange impact on non-controlling interest ) Income (loss) attributable to non-controlling interest ) 12 Balance, end of period $ $ TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 4. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Net inflow (outflow) of cash related to the following activities Notes OPERATING Loss from continuing operations before income taxes $ ) $ ) Items not affecting cash Amortization of intangible assets and related supply contracts 11(a) Amortization of contract initiation costs Amortization of property, plant and equipment 11(a) Amortization included in cost of sales - Share-based compensation 11(a) Financing charges, non-cash portion Other ) ) Change in fair value of derivative instruments Cash inflow/(outflow) from operating activities of discontinued operations ) Adjustment required to reflect net cash receipts from gas sales Changes in non-cash working capital ) ) Income tax paid ) ) Cash inflow (outflow) from operating activities ) INVESTING Purchase of property, plant and equipment ) ) Purchase of intangible assets ) ) Contract initiation costs ) ) Cash inflow (outflow) from investing activities of discontinued operations ) Cash outflow from investing activities ) ) FINANCING Dividends paid ) ) Issuance of long-term debt Repayment of long-term debt ) ) Debt issuance costs ) ) Investment made by minority shareholder - Cash inflow (outflow) from financing activities of discontinued operations ) Cash inflow (outflow) from financing activities ) Effect of foreign currency translation on cash balances ) ) Net cash inflow (outflow) ) Cash and cash equivalents reclassified to assets held for sale ) - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ See accompanying notes to the interim condensed consolidated financial statements 5. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 1. ORGANIZATION Just Energy Group Inc. (“JEGI”, “Just Energy” or the “Company”) is a corporation established under the laws of Canada to hold securities and to distribute the income of its directly or indirectly owned operating subsidiaries and affiliates.The registered office of Just Energy is First Canadian Place, 100 King Street West, Toronto, Ontario, Canada. The interim condensed consolidated financial statements consist of Just Energy and its subsidiaries and affiliates. The interim condensed consolidated financial statements were approved by the Board of Directors on August 7, 2014. 2. OPERATIONS Just Energy’s business involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Smart Prepaid Electric, Amigo Energy, Tara Energy and Green Star Energy. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy’s customers offset their exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion.Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen programs. The JustGreen electricity product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The JustGreen gas product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses.Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. In addition, Just Energy sells and rents high efficiency and tankless water heaters, air conditioners and furnaces to Ontario and Quebec residents through a subsidiary operating under the trade name National Home Services (“NHS”). Just Energy, through its subsidiaries, also sells smart thermostats in Ontario and Texas. Just Energy’s subsidiary, Hudson Energy Solar Corp. and its subsidiaries (“HES”), provide a solar project development platform operating in New Jersey, Pennsylvania and Massachusetts, under the trade name Hudson Energy Solar. As at June 30, 2014, and further described in Note 5, NHS and HES have been classified as held for sale. 3. SIGNIFICANT ACCOUNTING POLICIES (a) Statement of compliance These unaudited interim condensed consolidated financial statements have been prepared in accordance with IAS 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”). Accordingly, certain informa­tion and footnote disclosures normally included in annual financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the IASB, have been omitted or condensed. 6. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (b) Basis of presentation and interim reporting These unaudited interim condensed consolidated financial statements should be read in conjunction with and follow the same accounting policies and methods of application as those used in the audited consolidated financial statements for the years ended March 31, 2014 and 2013, except for the adoption of new standards and interpretations effective April 1, 2014 as disclosed in Note 3(d). The unaudited interim condensed consolidated financial statements are presented in Canadian dollars, the functional currency of Just Energy, and all values are rounded to the nearest thousand. The unaudited interim operating results are not necessarily indicative of the results that may be expected for the full year ending March 31, 2015, due to seasonal variations resulting in fluctuations in quarterly results.Gas consumption by customers is typically highest in October through March and lowest in April through September.Electricity consumption is typically highest in January through March and July through September.Electricity consumption is lowest in October through December and April through June.For the 12 months ended June 30, 2014, the consumer and commercial segments, where the seasonal impact is recognized, reported gross margin of $522,987 (2013 - $482,928) and profit of $164,405 (2013 - $232,414). (c) Principles of consolidation The unaudited interim condensed consolidated financial statements include the accounts of Just Energy and its directly or indirectly owned subsidiaries and affiliates as at June 30, 2014. Subsidiaries and affiliates are consolidated from the date of acquisition and control, and continue to be consolidated until the date that such control ceases. The financial statements of the subsidiaries and affiliates are prepared for the same reporting period as Just Energy, using consistent accounting policies. All intercompany balances, sales, expenses and unrealized gains and losses resulting from intercompany transactions are eliminated on consolidation. (d) New standard, interpretations and amendments adopted by the Company during the quarter Effective April 1, 2014, Just Energy adopted IFRIC 21 Levies (“IFRIC 21”).This standard provides guidance on when to recognize a liability for a levy imposed by a government, both for levies that are accounted for in accordance with IAS 37, Provisions, Contingent Liabilities and Contingent Assets, and those where the timing and amount of the levy is certain.IFRIC 21 identifies the obligating event for the recognition of a liability as the activity that triggers the payment of the levy in accordance with the relevant legislation.A liability is recognized progressively if the obligating event occurs over a period of time or, if an obligation is triggered on reaching a minimum threshold, the liability is recognized when that minimum threshold is reached. The adoption of this standard did not have a material impact on the unaudited interim condensed consolidated financial statements. 4 (i) SIGNIFICANT ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the unaudited interim condensed consolidated financial statements requires the use of estimates and assumptions to be made in applying the accounting policies that affect the reported amounts of assets, liabilities, income, expenses and the disclosure of contingent liabilities. The estimates and related assumptions are based on previous experience and other factors considered reasonable under the circumstances, the results of which form the basis for making the assumptions about carrying values of assets and liabilities that are not readily apparent from other sources. 7. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. Judgments made by management in the application of IFRS that have a significant impact on the unaudited interim condensed consolidated financial statements relate to the following: Impairment of non-financial assets Just Energy’s impairment test is based on value-in-use calculations that use a discounted cash flow model. The cash flows are derived from the budget for the next five years and are sensitive to the discount rate used as well as the expected future cash inflows and the growth rate used for extrapolation purposes. Deferred taxes Significant management judgment is required to determine the amount of deferred tax assets and liabilities that can be recognized, based upon the likely timing and the level of future taxable income realized, including the usage of tax-planning strategies. Useful life of key property, plant and equipment and intangible assets The amortization method and useful lives reflect the pattern in which management expects the assets’ future economic benefits to be consumed by Just Energy. Provisions for litigation The State of California has filed a number of complaints with the Federal Energy Regulatory Commission (“FERC”) against many suppliers of electricity, including Commerce Energy Inc. (“CEI”), a subsidiary of Just Energy, with respect to events stemming from the 2001 energy crisis in California. Pursuant to the complaints, the State of California is challenging the FERC’s enforcement of its market-based rate system. At this time, the likelihood of damages or recoveries and the ultimate amounts, if any, with respect to this litigation are not certain; however, an estimated amount has been recorded in these unaudited interim condensed consolidated financial statements as at June 30, 2014. In the general course of operations, Just Energy has made additional provisions for litigation matters that have arisen. On December 17, 2012, and then amended on September 11, 2013, NHS was served with a $60 million claim from a competitor for unfair trade practices and misleading marketing. Just Energy has issued a counterclaim for $60 million and will vigorously defend itself against this claim. Just Energy believes the claim is without merit and has not included an accrual in its provisions for this claim. On August 12, 2013, Fulcrum Power Services L.P. (“FPS”) filed a lawsuit against Just Energy and Fulcrum Retail Holdings LLC (“FRH”) for up to $20 million in connection with FRH failing to achieve an earn-out target under the Purchase and Sales Agreement dated August 24, 2011 for the purchase of FRH from FPS. FPS alleges that Just Energy conducted itself in a manner that was intended to or was reasonably likely to reduce or avoid the achievement of the earn-out target. In October 2013, Just Energy’s motion to compel arbitration was successful.Just Energy will continue to vigorously defend itself against this claim.Just Energy believes the claim is without merit and has not included an accrual in its provisions for this claim. In March 2012, a lawsuit was filed against CEI and the Company in the Ohio federal court claiming entitlement to payment of minimum wage and overtime under Ohio wage claim laws and the Federal Labor Standards Act (FLSA) on their own behalf and similarly situated door-to-door sales representatives in the United States. CEI disagrees with plaintiffs’ claims on a number of grounds and has been vigorously defending the claims. 8. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Trade receivables Just Energy reviews its individually significant receivables at each reporting date to assess whether an impairment loss should be recorded in the interim condensed consolidated statements loss. In particular, judgment by management is required in the estimation of the amount and timing of future cash flows when determining the impairment loss. In estimating these cash flows, Just Energy makes judgments about the borrower’s financial situation and the net realizable value of collateral. These estimates are based on assumptions about a number of factors and actual results may differ, resulting in future changes to the allowance. Fair value of financial instruments Where the fair value of financial assets and financial liabilities recorded in the interim condensed consolidated statements of financial position cannot be derived from active markets, they are determined using valuation techniques including discounted cash flow models. The inputs to these models are taken from observable markets where possible, but where this is not feasible, a degree of judgment is required in establishing fair values. The judgment includes consideration of inputs such as liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the reported fair value of financial instruments. Refer to Note 6 for further details about the assumptions as well as a sensitivity analysis. Subsidiaries Subsidiaries that are not wholly owned by Just Energy require judgment determining the amount of control that Just Energy has over that entity and the appropriate accounting treatments.In these consolidated financial statements, management has determined that Just Energy controls Just Ventures and therefore, has treated the 50% that is not owned by Just Energy as a non-controlling interest.Similarly, management has determined that Just Energy controls certain structures in its Solar division.Some of these structures are owned primarily by the non-controlling interest; however, the structure contains an ownership “flip” at a later date.In these instances, Just Energy has control as a result of these entities accomplishing a pre-determined directive. (ii) ACCOUNTING STANDARDS ISSUED BUT NOT YET APPLIED The standards and interpretations that are issued, but not yet effective, up to the date of issuance of the consolidated financial statements are disclosed below.Just Energy intends to adopt these standards, if applicable, when they become effective. IFRS 9, Financial Instruments (“IFRS 9”) was issued by the IASB on July 24, 2014, and willreplace IAS 39. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. Two measurement categories continue to exist to account for financial liabilities in IFRS 9, fair value through profit or loss (“FVTPL”) and amortized cost. Financial liabilities held for trading are measured at FVTPL, and all other financial liabilities are measured at amortized cost unless the fair value option is applied. The treatment of embedded derivatives under the new standard is consistent with IAS 39 and is applied to financial liabilities and non-derivative hosts not within the scope of the standard. IFRS 9 also uses a new model for hedge accounting aligning the accounting treatment with risk management activities. IFRS 9 is effective for annual periods beginning on or after January 1, 2018. Management is currently evaluating the impact of IFRS 9 on the consolidated financial statements. 9. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) IFRS 15, Revenue recognition (“IFRS 15”) establishes a five-step model that will apply to revenue earned from a contract with a customer, regardless of the type of revenue transaction or industry. The standard will also provide guidance on the recognition and measurement of gains and losses on the sale of some non-financial assets that are not an output of the entity’s ordinary activities. The standard also outlines increased disclosures that will be required, including disaggregation of total revenue, information about performance obligations; changes in contract asset and liability account balances between periods and key judgments and estimates made. Management is currently evaluating the impact of IFRS 15 on the consolidated financial statements. 5. DISCONTINUED OPERATIONS i) NHS In June 2014, Just Energy announced an agreement to sell the shares of NHS to Reliance Comfort Limited Partnership (“Reliance”). NHS provides Ontario and Quebec residential customers with a long-term water heater, furnace and air conditioning rental, offering high efficiency conventional and power vented tank and tankless water heaters and high efficiency furnaces and air conditioners. The agreement calls for a selling price of $505,000 subject to certain potential adjustments at closing including working capital balances. Additionally, as conditions of closing, Just Energy must repay all outstanding NHS borrowings and payout the remaining interest in a royalty agreement. The sale is contingent upon approval from the Canadian Competition Bureau and consents of Just Energy lenders. As at June 30, 2014, NHS is classified as a disposal group held for sale and as a discontinued operation. The business of NHS has been reported as its own operating segment. The results of NHS are presented below: For the three months ended June 30, Sales $ $ Cost of sales Gross margin Expenses Administrative, selling and operating expenses Operating income Finance costs ) ) Loss from discontinued operations before income taxes ) ) Provision for (recovery of) income taxes ) LOSS FOR THE PERIOD FROM DISCONTINUED OPERATIONS $ ) $ ) Loss per share Basic and diluted loss per share from discontinued operations $ ) $ ) JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The assets and liabilities of NHS classified as held for sale are as follows: As at June 30, 2014 Assets Non-current assets Property, plant and equipment $ Intangible assets Contract initiation costs Other non-current receivables Goodwill Current assets Inventory Current trade and other receivables Prepaid expenses, deposits and funds in escrow Corporate tax recoverable Restricted cash Cash and cash equivalents ASSETS CLASSIFIED AS HELD FOR SALE $ Non-current liabilities Long-term debt(i) $ Deferred tax liability Current liabilities Trade and other payables Current portion of long-term debt Provisions LIABILITIES RELATING TO ASSETS CLASSIFIED AS HELD FOR SALE $ (i) The long-term debt will be repaid by Just Energy as part of the disposal. As at June 30, 2014, NHS has the following credit arrangements. NHS has a long-term financing agreement for the funding of new and existing rental water heater, furnace, air conditioner and thermostat contracts. Pursuant to the agreement, NHS receives financing of an amount equal to the present value of the five, seven or ten years of monthly rental income, discounted at the agreed upon financing rate of 7.25% to 7.99%, and is required to remit an amount equivalent to the rental stream from customers on the water heater, furnace and air conditioner contracts for the five, seven or ten years. NHS has provided security over the water heaters, furnace and air conditioner equipment and rental contracts, subject to the financing rental agreement, as collateral for performance of the obligation. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The financing agreement is subject to a holdback provision of 3% to 5%.Once all obligations of NHS are satisfied or expired, the remaining funds in the holdback account will immediately be released to NHS.NHS has $233,760 owing under this agreement, including $11,294 relating to the holdback provision, recorded in non-current receivables. Under a second agreement NHS has a current outstanding debt of $28,032 bearing interest at 7.5% to 11.0%, secured by the underlying assets and will be satisfied through blended monthly payments up to August 2022.NHS has $2,168 in restricted cash as at June 30, 2014 related to this debt. NHS is required to meet a number of non-financial covenants under these agreements.As at June 30, 2014, all of these covenants had been met. COMMITMENTS Less than 1 year 1 to 3 years 4 to 5 years 5 years + Total As at June 30, 2014 Premises and equipment leasing $ Royalty payments1 - $ 1As part of the requirements of the sale, this royalty arrangement will be settled in full. The settlement is basedon the present value of the expected payments. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) ii) Solar In March 2014, Just Energy formally commenced the process to dispose of HES. Just Energy has benefitted from the tax attributes of this division however; management has decided this is a non-core business because of its capital intensive nature.The disposal of HES is due to be completed within 12 months from when it was classified as held for sale.As at March 31, 2014, HES began to be classified as a disposal group held for sale and as a discontinued operation. The business of HES has been reported as its own operating segment. The results of HES are presented below: For the three months ended June 30, Sales $ $ Cost of sales Gross margin Expenses Administrative and operating expenses Operating loss ) ) Finance costs ) ) Loss from discontinued operations before undernoted ) ) Change in fair value of derivative instruments Recovery of income taxes (5 ) - PROFIT FOR THE PERIOD FROM DISCONTINUED OPERATIONS $ $ Earnings per share Basic and diluted earnings per share from discontinued operations $ $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The assets and liabilities of HES classified as held for sale are as follows: As at June 30, 2014 March 31, 2014 Assets Non-current assets Property, plant and equipment $ $ Other non-current financial assets Current assets Current trade and other receivables Prepaid expenses, deposits and funds in escrow Restricted cash - Cash and cash equivalents ASSETS CLASSIFIED AS HELD FOR SALE $ $ Current liabilities Long-term debt $ $ Trade and other payables Deferred revenue Provisions LIABILITIES RELATING TO ASSETS CLASSIFIED AS HELD FOR SALE $ $ As at June 30, 2014, HES has the following credit arrangements: (i) Effective August 2012, HES through a subsidiary entered into a US$30 million financing agreement to assist with the construction of certain solar projects. The credit facility matures on August 1, 2014 with no prepayment permitted, bearing interest, and payable quarterly, at U.S. prime plus 6.9% or Eurodollar rate plus 7.9%. As at June 30, 2014, HES had drawn $13,284 and had unamortized debt issue costs relating to the facility of $149. (ii) As at June 30, 2014, HES has $13,163 owing under term loans used to satisfy prior construction loans and has unamortized debt issue costs of $2,414. The term loans bear interest at 8% and mature between May and June 2019. In addition, during the three months ended June 30, 2014, HES received $10,183 from an institutional investor under this arrangement. The minority shareholder has approximately 49% interest in certain projects and is entitled to a significant portion of the tax incentives generated by these projects. The minority shareholder’s interest will decrease to 5% in approximately five years from the original investment. (iii) As at June 30, 2014, HES has $9,381 owing under a 15-year term loan used to satisfy prior construction loans which has unamortized debt issue costs of $353.This term loan bears interest at approximately 11% and can be repaid in cash or through the issuance of Solar Renewable Energy Credits (“SRECs”) generated by the underlying projects.If Just Energy elects to repay the term loan with SRECs, the SRECs will be valued at the greater of their market value and a range from $325 to $410 per SREC.In addition, during the period ended June 30, 2014, HES received approximately $800 from a minority shareholder.Under this arrangement, HES receives the majority of the tax benefits associated with the Solar division and the minority shareholder receives the majority of the cash generated from these projects. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (iii) Disposal of TGF In March 2013, Just Energy formally commenced the process to dispose of Terra Grain Fuels, Inc. (“TGF”). The business of TGF had been operating in an unpredictable product environment, making it difficult for management to derive real growth and profitability from the segment. In addition, it had been viewed as a non-core business since it was acquired with the Universal Energy acquisition in 2009. Effective December 24, 2013, Just Energy sold TGF for a nominal amount and was released from all of its obligations.Previously, tax losses generated prior to the disposal were restricted by TGF’s lenders and were treated as unrecognized deferred tax assets.In order to retain a portion of these tax losses and as part of the disposal, Just Energy transferred approximately $6,250 to TGF.Just Energy expects to utilize the retained tax losses in future periods and has recognized a future tax recovery of $24,151 which has been recorded as part of the loss from discontinued operations. The results of TGF for the period up to the date of disposal are presented below: For the three months ended June 30, 2013 Sales $ Cost of sales Gross margin Expenses Administrative and operating expenses Operating loss ) Finance costs ) LOSS ON DISCONTINUED OPERATIONS $ ) Loss per share Basic and diluted loss per share from discontinued operations $ ) JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 6. FINANCIAL INSTRUMENTS (a) Fair value The fair value of financial instruments is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). Management has estimated the value of electricity, unforced capacity, heat rates, heat rate options, renewable and gas swap and forward contracts using a discounted cash flow method, which employs market forward curves that are either directly sourced from third parties or are developed internally based on third party market data. These curves can be volatile thus leading to volatility in the mark to market with no impact to cash flows. Gas options have been valued using the Black option value model using the applicable market forward curves and the implied volatility from other market traded gas options. The following table illustrates gains/(losses) related to Just Energy’s derivative financial instruments classified as fair value through profit or loss and recorded on the interim condensed consolidated statements of financial position as other assets and other liabilities, with their offsetting values recorded in change in fair value of derivative instruments. Change in fair value of derivative instruments For the three For the three months ended months ended June 30, 2014 June 30, 2013 Fixed-for-floating electricity swaps (i) $ $ ) Renewable energy certificates (ii) ) Verified emission-reduction credits (iii) ) ) Options (iv) Physical gas forward contracts (v) Transportation forward contracts (vi) ) Fixed financial swaps (vii) ) ) Physical electricity forward contracts (viii) ) ) Unforced capacity forward contracts (ix) ) Unforced capacity physical contracts (x) Heat rate swaps (xi) ) Foreign exchange forward contracts (xii) ) Amortization of deferred unrealized gains on discontinued hedges - Share swap ) ) Amortization of derivative financial instruments related to acquisitions ) ) Liability associated with exchangeable shares and equity-based compensation - Other derivative options ) Change in fair value of derivative instruments $ ) $ ) JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes certain aspects of the financial assets and liabilities recorded in the interim condensed consolidated statement of financial position as at June 30, 2014: Other financial assets Other financial assets Other financial liabilities Other financial liabilities (current) (non-current) (current) (non-current) Fixed-for floating electricity swaps (i) $ Renewable energy certificates (ii) Verified emission-reduction credits (iii) 63 Options (iv) - - - Physical gas forward contracts (v) - Physical electricity forward contracts (viii) Transportation forward contracts (vi) - Fixed financial swaps (vii) Unforced capacity forward contracts (ix) - - 82 Unforced capacity physical contracts (x) - Heat rate swaps (xi) - - Foreign exchange forward contracts (xii) - - - Share swap - - - Cash-out option on stock-based compensation - - - Other derivative options - As at June 30, 2014 $ The following table summarizes certain aspects of the financial assets and liabilities recorded in the interim condensed consolidated statement of financial position as at March 31, 2014: Other financial assets Other financial assets Other financial liabilities Other financial liabilities (current) (non-current) (current) (non-current) Fixed-for floating electricity swaps (i) $ Renewable energy certificates (ii) Verified emission-reduction credits (iii) Options (iv) - - - Physical gas forward contracts (v) 49 4 Transportation forward contracts (vi) Fixed financial swaps (vii) Physical electricity forward contracts(viii) Unforced capacity forward contracts (ix) - - ) - Unforced capacity physical contracts (x) Heat rate swaps (xi) - - Foreign exchange forward contracts (xii) - - - Share swap - - - Cash-out option on stock-based compensation - - - Other derivative options - As at March 31, 2014 $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes financial instruments classified as fair value through profit or loss as at June 30, 2014 to which Just Energy has committed: Total Fair value Contract type Notional volume remaining Maturity date Fixed price favourable/ Notional volume (unfavourable) value (i) Fixed-for-floating 0.11 - 550.00 July 1, 2014 $0.05-$137.70 electricity swaps MWh MWh December 31, 2019 (ii) Renewable energy 20-200,000 November 30, 2014 $0.53-$298.76 certificates MWh MWh December 31, 2023 (iii) Verified emission- 222-100,000 December 31, 2014 $1.12-$11.50 reduction credits tonnes tonnes December 31, 2019 (iv) Options 10,000 - 3,600,000 -18,830,000 July 31, 2014 $4.27-$9.18 GJ GJ March 31, 2015 (v) Physical gas forward 6-16,880 July 1, 2014 $0.01-$11.00 contracts GJ GJ December 31, 2018 (vi) Transportation forward 83-9,314 July 31, 2014 $0.05-$4.81 contracts GJ GJ October 31, 2016 (vii) Fixed financial swaps 2,110-408,812 July 31, 2014 $0.01-$7.28 GJ GJ December 31, 2018 (viii) Physical electricity 0.78-220.00 July 1, 2014 $0.80-$126.91 forwards contracts MWh MWh September 30, 2019 (ix) Unforced capacity 5-11,160 October 31, 2014 $193.90-$16,859.00 forward contracts MWCap MWCap April 30, 2017 (x) Unforced capacity 1-215 July 31, 2014 $1,867-$13,071 physical contracts MWCap MWCap May 31, 2016 (xi) Heat rate swaps 1-10 July 31, 2014 $31.75-$58.00 MWh MWh October 31, 2016 (xii) Foreign exchange US$1,000,000-$5,000,000 n/a July 7, 2014 $1.04-$1.13 forward contracts April 6, 2015 These derivative financial instruments create a credit risk for Just Energy since they have been transacted with a limited number of counterparties. Should any counterparty be unable to fulfill its obligations under the contracts, Just Energy may not be able to realize the other assets balance recognized in the interim condensed consolidated financial statements. Share swap agreement The Company has entered into a share swap agreement to manage the risks associated with the Company’s restricted share grant and deferred share grant plans. The value, on inception, of the 2,500,000 shares under this share swap agreement was approximately $33,803.Net monthly settlements received under the share swap agreement are recorded in other income.The Company marks to market the fair value of the share swap agreement and has included that value as other current financial liabilities on the consolidated statements of financial position.Changes in the fair value of the share swap agreement are recorded through the interim condensed consolidated statements of loss as a change in fair value of derivative instruments. Fair value (“FV”) hierarchy Level 1 The fair value measurements are classified as Level 1 in the FV hierarchy if the fair value is determined using quoted unadjusted market prices. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Level 2 Fair value measurements that require inputs other than quoted prices in Level 1, either directly or indirectly, are classified as Level 2 in the FV hierarchy. This could include the use of statistical techniques to derive the FV curve from observable market prices. However, in order to be classified under Level 2, inputs must be directly or indirectly observable in the market. Just Energy values its New York Mercantile Exchange (“NYMEX”) financial gas fixed-for-floating swaps under Level 2. Level 3 Fair value measurements that require unobservable market data or use statistical techniques to derive forward curves from observable market data and unobservable inputs are classified as Level 3 in the FV hierarchy. For the supply contracts, Just Energy uses quoted market prices as per available market forward data and applies a price-shaping profile to calculate the monthly prices from annual strips and hourly prices from block strips for the purposes of mark-to-market calculations. The profile is based on historical settlements with counterparties or with the system operator and is considered an unobservable input for the purposes of establishing the level in the FV hierarchy.For the natural gas supply contracts, Just Energy uses three different market observable curves: i) Commodity (predominately NYMEX), ii) Basis and iii) Foreign exchange. NYMEX curves extend for over five years (thereby covering the length of Just Energy’s contracts); however, most basis curves only extend 12 to 15 months into the future. In order to calculate basis curves for the remaining years, Just Energy uses extrapolation, which leads natural gas supply contracts to be classified under Level 3. The carrying value of HES has been adjusted to the fair value less costs to sell based on management’s expected selling price. Fair value measurement input sensitivity The main cause of changes in the fair value of derivative instruments are changes in the forward curve prices used for the fair value calculations. Just Energy provides a sensitivity analysis of these forward curves under the market risk section of this note. Other inputs, including volatility and correlations, are driven off historical settlements. The following table illustrates the classification of financial assets (liabilities) in the FV hierarchy as at June 30, 2014: Level 1 Level 2 Level 3 Total Financial assets Derivative financial assets $
